Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the foEowing stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the .United States, Defendant, that the reappraisement appeals listed in the attached Schedule A, which Schedule A is made a part of this stipulation, are limited to the binoculars and leather cases and straps specified in the said attached Schedule A.
That at the time of exportation binoculars and leather cases and straps such as or similar to those identified in the attached Schedule A, were being freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the per piece prices specified in the attached Schedule A net packed, which prices were higher than the foreign values as defined in Section 402 (c), Tariff Act of 1930.
The reappraisement appeals listed in the attached Schedule A are submitted for decision upon this stipulation.
On tbe agreed facts I find the export value, as that value is definéd in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the binoculars, leather cases, and straps specified in said schedule “A,” and that such values were the per piece prices specified in said schedule “A,” net, packed.
Insofar as the appeals relate to aE other merchandise, they are hereby dismissed.
Judgment wEl be entered accordingly.